                Case 3:21-cr-05123-BHS Document 1 Filed 04/01/21 Page 1 of 1

PROB 22
                                                                DOCKET NUMBER (Tran. Court)
                                                                2:16CR00203-001
     TRANSFER OF JURISDICTION
                                                                DOCKET NUMBER (Rec. Court)
                                                                 FU%+6
NAME OF PROBATION/SUPERVISED RELEASEE                       DISTRICT

                                                            UTAH
Nathan Smith
                                                            DIVISION

                                                            CENTRAL
                                                            NAME OF SENTENCING JUDGE

                                                            Ted Stewart
                                                            DATES OF         FROM            TO
                                                            SUPERVISION      12/10/2020      12/9/2023
                                                            TERM

OFFENSE

18 U.S.C. § 922(g)(1) – Felon in Possession of Firearms and Ammunition

PART 1 – ORDER TRANSFERRING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

IT IS HEREBY ORDERED that pursuant to 18 U.S.C.§3605 the jurisdiction of the defendant named above be
transferred with the records of the Court to the United States District Court for the Western District of
Washington upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is
made without further inquiry of this court.


           March 29, 2021                             ______________________________________
                                                      ____________________
                                                                         _ __
                                                                         __ _ _____________
                                                                                        _
                Date                                  Honorable
                                                      Honora
                                                           raabl
                                                              b e Tedd Stewart
                                                      Senior
                                                          o U.U.S.
                                                                 S District
                                                               .S. D strict Judge
                                                                   Di
PART 2 – ORDER ACCEPTING JURISDICTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON




                                                                 A
IT IS HEREBY ORDERED that jurisdiction over the above-named defendant be accepted and assumed by this
Court from and after the entry of this order.


       4/1/2021
    _________________                               _____________________________________________
        Effective Date                                          United States District Judge
